DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/05/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Talasaz (US 10,041,127, cited on the IDS submitted 11/05/2021).
With regard to claim 1, Talasaz disclosed a method for sequencing at least a portion of a population of sample nucleic molecules
Column 30, lines 9-13: “Generally, the systems and methods comprise sample preparation, or the extraction and isolation of cell free polynucleotide sequences from a bodily fluid; subsequent sequencing of cell free polynucleotides by techniques known in the art…”.
comprising: forming a reaction mixture comprising the population of sample nucleic acid molecules and a set of Molecular Index Tags (MITs), wherein the MITs are nucleic acid molecules, wherein the number of different MITs in the set of MITs is between 10 and 1,000, and wherein a ratio of the total number of sample nucleic acid molecules in the population of sample nucleic acid molecules to the number of different MITs in the set of MITs is at least 1,000:1; 
Column 40, lines 9-29: “In a sample comprising fragmented genomic DNA, e.g., cell-free DNA (cfDNA), from a plurality of genomes…A sample containing about 10,000 (104) haploid genome equivalents of such DNA can have about 200 billion (2×1011) individual polynucleotide molecules.”

The MITs, according to the claimed invention, would correspond to the “six unique DNA barcodes”, which generate 36 different combinations of two of these barcodes. Six is not between 10 and 1,000 as required by the limitation above.
However, Talasaz disclosed in the table in column 40 the effect of “Tag Count” (the number of unique identifiers used) and amount of sample DNA (haploid genome equivalents) on the correct identification of a molecule as being unique. Erroneously identifying a unique molecules as being “non-unique” comes from “duplicates” or “cognates”: two or more polynucleotide molecules in a sample that have the same start and stop positions; see column 40, lines 9-35. As can be seen in the table, for a fixed amount of sample DNA, the higher the number of unique identifiers used, the higher the percentage of time a molecule will be correctly identified as being unique. Note the numbers for the “Tag Count” are all squares. Thus, if a single barcode sequence is used, it generates 1 combination when the barcode is attached to each end of the sample molecule (and the number of unique identifiers, or tags, is 1). If two different barcodes are used, 4 combinations of unique identifiers are generated, and so on. The 36 combinations mentioned at column 41 (lines 36-38) results from using 6 different barcodes; this would fall between 25 and 100 on the table. It can be seen that, whether starting with 1000 or 3000 haploid equivalents, using 100 unique identifiers (resulting from the use of 10 different barcodes) achieves a higher percentage of correctly identifying molecules as unique than would be achieved using 25 unique identifiers.

Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify the example disclosed in column 41 by using 100 unique identifiers, resulting from the use of 10 different DNA barcodes (corresponding to 10 different “MITs”), in order to achieve a higher percentage of correct identification of a sample molecule as being unique. In so doing, one would have arrived at the limitation above, since the number of different MITs would be 10, and the ratio of the total number of sample molecules to the number of different MITs would be 2×1011:10, which is at least 1,000:1.
attaching at least one MIT from the set of MITs to a sample nucleic acid molecule or segment thereof 
Column 41, lines 36-38: “For example, a sample comprising about 10,000 haploid human genome equivalents of cfDNA can be tagged with about 36 unique identifiers. The unique identifiers can comprise six unique DNA barcodes. Attached to both ends of a polynucleotide, 36 possible unique identifiers are produced.”
for at least 50% of the sample nucleic acid molecules to form a population of tagged nucleic acid molecules
Column 32, lines 36-42: “The methods involve using one or both of the following tools: First, the efficient conversion of individual polynucleotides in a sample of initial genetic material into sequence-ready tagged parent polynucleotides, so as to increase the probability that individual polynucleotides in a sample of initial genetic material will be represented in a sequence-ready sample.”

wherein the at least one MIT is located 5' and/or 3' to the sample nucleic acid molecule or segment thereof on each tagged nucleic acid molecule 
Column 41, lines 36-38: “For example, a sample comprising about 10,000 haploid human genome equivalents of cfDNA can be tagged with about 36 unique identifiers. The unique identifiers can comprise six unique DNA barcodes. Attached to both ends of a polynucleotide, 36 possible unique identifiers are produced.”
amplifying the population of tagged nucleic acid molecules to create a library of tagged nucleic acid molecules; 
Column 33, lines 34-35: “Typically, polynucleotides in a tagged library are amplified and the resulting amplified molecules are sequenced.”
and determining the sequences of at least a portion of the tagged nucleic acid molecules by high-throughput sequencing
Column 30, lines 9-13: “Generally, the systems and methods comprise sample preparation, or the extraction and isolation of cell free polynucleotide sequences from a bodily fluid; subsequent sequencing of cell free polynucleotides by techniques known in the art…”.
Column 33, lines 34-35: “Typically, polynucleotides in a tagged library are amplified and the resulting amplified molecules are sequenced.”
Column 37, lines 49-52: “In this case, the use of non unique barcodes, in combination with sequence data at the beginning (start) and end (stop) portions of individual sequencing reads and sequencing read length may allow for the assignment of a unique identity to individual sequences.”

Talasaz did not specifically disclose that the population of tagged molecules would comprise at least one copy of each of the MITs (barcodes) in the set of MITs, as recited in claim 1.
However, given that Talasaz specifically disclosed using six (and based on the rationale discussed above, ten) different barcodes to tag 2×1011 individual sample polynucleotides at an efficiency of up to 90% (i.e. 90% of those 2×1011 individual sample polynucleotides get tagged), there would have been no question in the mind of one having ordinary skill in that art prior to the effective filing date of the instant application that each of the six, or ten, different types of barcode would get attached to at least one of the sample polynucleotides.
With regard to claim 2, see column 5, lines 52-62: “This disclosure also provides for a method comprising: a. providing at least one set of tagged parent polynucleotides…b. amplifying the tagged parent polynucleotides in the set to produce a corresponding set of amplified progeny polynucleotides; c. sequencing a subset (including a proper subset) of the set of amplified progeny polynucleotides, to produce a set of sequencing reads; and d. collapsing the set of sequencing reads to generate a set of consensus sequences, each consensus sequence corresponding to a unique polynucleotide among the set of tagged parent polynucleotides.” See also column 6, lines 27-31: “In some embodiments the generation of consensus sequences is based on information from the tag and/or at least one of sequence information at the beginning (start) region of the sequence read, the end (stop) regions of the sequence read and the length of the sequence read.”
With regard to claim 3, see column 18, lines 39-48: “In some embodiments, each tagged parent polynucleotide in the set is uniquely tagged. In some embodiments, each set of parent polynucleotides is mappable to a position in a reference sequence, and the polynucleotides in each set are not uniquely tagged. In some embodiments, the generation of consensus sequences is based on information from the 
With regard to claim 4, see column 41, lines 36-38: “For example, a sample comprising about 10,000 haploid human genome equivalents of cfDNA can be tagged with about 36 unique identifiers. The unique identifiers can comprise six unique DNA barcodes. Attached to both ends of a polynucleotide, 36 possible unique identifiers are produced.” If a barcode (MIT) is attached to each end of the sample molecule, and the intent is to convert all sample molecules to tagged molecules thusly, then it would have been obvious to use at least twice as many molecules of barcodes (MITs) as the number of sample molecules present.
With regard to claim 10, it would have been understood that identifying a progeny sequences as deriving from a parent molecule would be based on such sequences having the same sequence and same combination of barcodes (thus, identical or complementary MITs) attached at the same positions. See column 18, lines 39-48: “In some embodiments, each tagged parent polynucleotide in the set is uniquely tagged. In some embodiments, each set of parent polynucleotides is mappable to a position in a reference sequence, and the polynucleotides in each set are not uniquely tagged. In some embodiments, the generation of consensus sequences is based on information from the tag and/or at least one of (i) sequence information at the beginning (start) region of the sequence read, (ii) the end (stop) regions of the sequence read and (iii) the length of the sequence read.” Being derived from the same original sample molecule, such sequences would inherently map to the same genomic position.
With regard to claim 12, Talasaz disclosed using plasma as a sample (column 2, line 40). Talasaz also disclosed detecting copy number variations based on mapping sequence reads to chromosome regions, and quantifying the number of reads to determine copy number variation using an algorithm; see figure 2. It would have been obvious to carry out this analysis with the aid of a computer. 
.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Talasaz (US 10,041,127, cited on the IDS submitted 11/05/2021) as applied to claims 1-4, 10, 12 and 13 above, and further in view of Wong et al (Current Protocols in Molecular Biology 7.11.1-7.11.11, January 2013).
Talasaz disclosed attaching tags in the form of adaptors (i.e. ligating the barcodes; column 38, lines 31-35). Talasaz did not specifically disclose they were double-stranded, or Y-adaptors.
Wong disclosed barcoded Y-adaptors meeting the structural limitations of the claims; see figure 7.11.1 and Table 7.11.1.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to use adaptors such as those disclosed by Wong for the barcoding of the cell free DNA in the samples of Talasaz, since this merely represents the use of a known type of adaptor for attaching barcodes.

Conclusion
Claims 1-7, 10, 12 and 13 are rejected.
Claims 15-19 are allowed.
Claims 8, 11 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637